—Appeal from an order of Supreme Court, Erie County (Howe, J.), entered October 15, 2001, which granted Saperston & Day, P.C.’s application to withdraw as counsel for defendant Brand Names Sales, Inc. and denied the cross motion of Brand Names Sales, Inc. for an order compelling defendant Grosman Corporation to defend and indemnify it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court, Erie County (Howe, J.). We add only that, at this stage of the litigation, we do not address any possible future conflict of interest. Present — Pigott, Jr., P.J., Green, Pine, Burns and Gorski, JJ.